                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                   )
                                              )
                  Plaintiff,                  )
                                              )       Case No. 18-03210-CV-S-BP
       v.                                     )
                                              )
JAMES SIGMAN, Sheriff of the Texas            )
County, MO, Individually and                  )
In his official capacity; JENNIFER            )
TOMASZEWSKI, Individually                     )
COUNTY OF TEXAS, MISSOURI                     )
                                              )
                  Defendants.                 )


                 JOINT PROPOSED AMENDED SCHEDULING ORDER


COMES NOW the parties, through undersigned counsel, and pursuant to this Court’s March 15

2019, order [Doc. 45], hereby submit to the Court the following proposed scheduling order:




   1. DISCOVERY DEADLINE. All pretrial discovery authorized by the Federal Rules of

       Civil Procedure other than depositions of designated experts shall be completed by

       December 2, 2019.

   2. EXPERT DESIGNATION DEADLINES. Plaintiff shall designate any expert witnesses it

       intends to call at trial before December 2, 2019, and the defendants shall designate any

       expert witnesses it intends to call at trial on or before January 2, 2020.

   3. DISPOSITIVE MOTION DEADLINE. All dispositive motions, except those under Rule

       12(h)(2)or (3), shall be filed on or before January 31, 2020.

   4. All DAUBERT MOTIONS. Daubert Motions shall be due by February 3, 2020.




            Case 6:18-cv-03210-BP Document 53 Filed 04/12/19 Page 1 of 3
   5. Trial Setting is hereby continued to a date and time to be set by this Court. Pretrial

         Conference, Pretrial Teleconference, Pretrial Conference Document Deadline, and

         Settlement Deadline all continued to a date and time to be set by this Court.


   WHERFORE, the parties jointly move this Court to adopt the proposed schedule as outlined

above.




                                                      Respectfully Submitted,



                                                      STEELMAN & GAUNT

                                                      /s/ Stephen F. Gaunt
                                               By:    ___________________________
                                                      David L. Steelman, #27334
                                                      Stephen F. Gaunt, #33183
                                                      901 N. Pine St, Suite 110
                                                      P.O. Box 1257
                                                      Rolla, MO 65402
                                                      Telephone:     573-341-8336
                                                      Fax:           573-341-8548
                                                      dsteelman@steelmanandgaunt.com
                                                      sgaunt@steelmanandgaunt.com


                                           LAW OFFICE OF CHRISTOPHER J. SWATOSH


                                                      /s/ Christopher J. Swatosh
                                               By:    ______________________________
                                                      Christopher J. Swatosh, # 45845
                                                      P.O. Box 190
                                                      200 E. Washington St.
                                                      Ava, MO 65608
                                                      Telephone:     417-683-2987
                                                      Fax:           417-683-2983
                                                      cswatosh@getgoin.net



            Case 6:18-cv-03210-BP Document 53 Filed 04/12/19 Page 2 of 3
                                                      ATTORNEYS FOR PLAINTIFF


                                      FISHER PATTERSON SAYLER & SMITH, L.L.P.

                                                      /s/ Jasmine Y. McCormick
                                              By:     ______________________________
                                                      Portia C. Kayser, #63527
                                                      Jasmine Y. McCormick, #66386
                                                      1010 Market Street, Suite 1650
                                                      St. Louis, MO 63101
                                                      Telephone:     314-561-3675
                                                      Fax:           314-571-6792
                                                      pkayser@fisherpatterson.com
                                                      jmccormick@fisherpatterson.com

                                                      ATTORNEYS FOR TEXAS COUNTY


                                                      KECK, PHILLIPS & WILSON

                                                      /s/ Matthew D. Wilson
                                              By:     ______________________________
                                                      Matthew D. Wilson, #59966
                                                      3140 E. Division
                                                      Springfield, MO 65802
                                                      Telephone:    417-890-8989
                                                      Fax:          417-890-8990
                                                      matt@kpwlawfirm.com

                                                      ATTORNEYS FOR JAMES SIGMAN
                                                      AND JENNIFER TOMASZEWSKI




                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on this 12th day of April, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which sent notification of such
filing to all counsel of record.


                                                             /s/ Stephen F. Gaunt




          Case 6:18-cv-03210-BP Document 53 Filed 04/12/19 Page 3 of 3
